     Case 3:18-cv-01955-VC Document 138-2 Filed 11/05/20 Page 1 of 2




 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa Avenue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendant City of Santa Rosa

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                NORTHERN DISTRICT OF CALIFORNIA - San Francisco Division
10

11   NICHOLLE VANNUCCI, ELLEN                                     CASE NO. 3:18-CV-01955-VC
     BROWN and DEBORAH DRAKE,
12   individuals; and HOMELESS ACTION!,                          DECLARATION OF SUE A.
     an unincorporated                                           GALLAGHER IN OPPOSITION
13   association,                                                TO MOTION TO ENFORCE AND
                                                                 CLARIFY PRELIMINARY
14                             Plaintiffs,                       STIPULATED INJUNCTION
15                    v.
16   COUNTY OF SONOMA, SONOMA
     COUNTY COMMUNITY
17   DEVELOPMENT COMMISSION, CITY
     OF SANTA ROSA, and DOES I to XX,                             Date:    December 3, 2020
18                                                                Time:    10:00 a.m.
                 Defendants.                                      Ctrm:    4, 17th Floor
19   _ _ _ _ _ _ _ _ _ _ ___;/                                    Judge:   The Hon. Vince Chhabria

20

21           I, Sue A. Gallagher, declare as follows:

22           1.       I have personal knowledge of the facts set forth in this declaration and if called as

23   a witness could and would competently testify thereto.

24           2.       I am the City Attorney for the City of Santa Rosa. I am a member of and regularly

25   attend the Homeless Action Team (HAT) and Homeless Encampment Assistance Program

26   (HEAP) team meetings. I work closely with Rob Jackson, the Assistant City Attorney in our

27   office tasked with defense of this lawsuit. I advise the Mayor and the City Council on the legal

28   aspects of the City's efforts to address crisis of homelessness in Santa Rosa.


     Declaration of Sue A. Gallagher in Opposition to Motion to Enforce                      3:18-CV-01955-VC
     Case 3:18-cv-01955-VC Document 138-2 Filed 11/05/20 Page 2 of 2




              3.       On Thursday, May 21, 2020 I conferred with Bruce Goldstein, County Counsel

 2   for Sonoma County regarding the City's proposed enforcement and efforts to close growing

 3   homeless encampments. The City was cognizant of CDC COVID 19 Guidelines discouraging

 4   closure of homeless encampments, but was finding health, fire and safety hazards at

 5   encampments in Doyle Park and in Highway 101 underpasses were escalating dramatically. I

 6   spoke with Mr. Goldstein to elicit if the County, particularly the County Health Officer,

 7   understood the competing health and safety concerns with which we were faced, our focus on the

 8   welfare of the residents at the encampments, as well as the community at large, and to elicit if

 9   the County, the County Department of Health, or the County Public Health Officer had any

10   objections with closure of the encampments. Mr. Goldstein advised me that he understood the

11   situation and that the County Counsel, County Health Department and County Public Health

12   Officer had no obj ection.

13           I declare under penalty of perjury under the laws of the State of California that the

14   foregoing is true and correct.

15           Executed on November 3, 2020, Santa Rosa, California.

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                              2

     Decl aration of Sue A. Ga llagher in Opposition to Motion to Enforce                3: 18-CV-0l 955 -VC
